DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, directed to a shaping structure and recited in claims 1-11 new claims 18-20, and Species I, directed to a cross-linkable material, in the reply filed on April 8, 2022 is acknowledged.  The traversal is on the ground(s) that the PCT examiner did not check Box IV regarding a lack of unity in their Written Opinion of the preliminary search.  This argument is not found persuasive because the PCT examiner identified several references in their International Search Report ("ISR") as being of such relevance that the claimed invention cannot be considered novel or to involve an inventive step (see p. 1-2 of the ISR identifying various references as "X" references and defining the meaning of "X references").  As discussed in MPEP 1850 I, any international application must relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.  As further discussed in MPEP 1850 II, the expression "special technical features" is defined in PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.  See MPEP 1850.  As the groups of inventions were identified as lacking novelty or an inventive step, they lack a linking special technical feature and, therefore, lack unity of invention and may be properly restricted under the PCT rules.  Applicant has also argued that none of the cited references teach a shaping structure comprising shaping sheets and a macroporous spacer sheet shaped and arranged as claimed.  However, as discussed in the Restriction Requirement and further below, the prior art teaches or renders obvious products meeting the claim limitations, thereby demonstrating that the groups of inventions recited in the instant claims lack unity of invention.  
The requirement is still deemed proper and is therefore made FINAL. Claims 12-17 are withdrawn from consideration.  It is also noted that new claims 15-17 are not part of the elected invention group and lack unity of invention with the elected group for the same reasons as the other, non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the attachment sheet" in line 4.  As "an attachment sheet" is not previously recited, there is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution "the attachment sheet" is interpreted herein as referring to the previously-recited "attachment agent". 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US PG Pub. 2009/0049693). 
Regarding claims 1 and 3, Weber teaches a structure (i.e. "shaping structure") comprising a macroporous spacer sheet (1) sandwiched between two cover sheets (11, i.e. "two shaping sheets") facing each other at a distance from one another (Figs. 3-5).  The spacer sheet is corrugated such that a series of regularly-distributed, alternating even (i.e. upwardly-pointing) and odd (i.e. downwardly-pointing) peaks are distributed in a first direction, with the even peaks being attached (i.e. and "defining an attachment surface for attachment") to the first cover sheet (i.e. the upper sheet 11) and the odd peaks being attached to the second cover sheet (i.e. the lower sheet 11).  

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isofran (EP 0436419 A1), the text of which is cited herein according to an English language translation.   
Regarding claims 1 and 3, Isofran teaches a structure (i.e. "shaping structure") comprising a macroporous spacer sheet (10) sandwiched between skin sheets (2, 3, i.e. "two shaping sheets") facing each other at a distance from one another (Fig. 1).  The spacer sheet is corrugated, at least along its cross-section, such that a series of regularly-distributed, alternating even (11) and odd (i.e. downwardly-pointing) peaks are distributed in a first direction, with the even peaks being attached (i.e. and "defining an attachment surface for attachment") to the first sheet (2) and the odd peaks being attached to the second sheet (3) (Fig. 1; par. 16). In addition to the openings in the textile making up the spacer sheet, the compartments (11) and openings defined by Isofran's spacer sheet correspond to the recited "macropores" (Fig. 1; par. 1, 2). 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swiszcz (US PG Pub. No. 2006/0112655).   
Regarding claims 1 and 3, Swiszcz teaches structures (i.e. "shaping structures") each comprising a macroporous spacer sheet (142, 168, 178) sandwiched between two sheets (140, 148, 164, 166, 174, 176, i.e. "two shaping sheets") facing each other at a distance from one another (Figs. 21-38; par. 119).  The spacer sheet (142) is corrugated such that a series of regularly-distributed, alternating even (i.e. upwardly-pointing) and odd (i.e. downwardly-pointing) peaks are distributed in a first direction, with the even peaks being attached (i.e. and "defining an attachment surface for attachment") to the first sheet (148, upper sheet) and the odd peaks being attached to the second sheet (140, lower sheet) (Figs. 21-30; par. 119). The compartments and openings surrounded/defined by the peaks in Swiszcz's spacer sheet correspond to the recited "macropores" (Figs. 21-38).

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon (US PG Pub. No. 2017/0355169).   
Regarding claims 1-3 and 10, Sharon teaches a structure (i.e. "shaping structure") comprising a macroporous spacer sheet (26) sandwiched between two skin sheets (22, 24, i.e. "two shaping sheets") facing each other at a distance from one another (Figs. 5, 6, par. 39).  The spacer sheet is made up of a grid of connected, intersecting longitudinal (34A) and transverse threads (34B) and is corrugated such that a series of substantially-identical, regularly-distributed, alternating even (54, i.e. upwardly-pointing) and odd (48, i.e. downwardly-pointing) peaks are distributed in a first direction, with the even peaks being attached (i.e. and "defining an attachment surface for attachment") to the first skin sheet (22) and the odd peaks being attached to the second skin sheet (24) (Figs. 5, 6; par. 44, 48). It is noted that any intersection between the threads also constitutes a connection. 
As shown in Figure 5 and discussed by Sharon, the widths of the spaces between the attachment surfaces is equal to the width of the attachment surfaces (Fig. 5; par. 48). In addition to the macropores defined by the grid of the spacer sheet, the compartments and openings surrounded/defined by the peaks (48, 54) in Sharon's spacer sheet also correspond to the recited "macropores" (Fig. 5, 6). .

Regarding claims 4, 5, and 10, Sharon teaches that adhesive bonding, welding, soldering, brazing, diffusion bonding, or mechanical fastening may be used to attach the peaks to their respective sheets along the attachment surfaces, all of which are "attached using attachment agents" and the bonded regions of all of which are "distributed on the attachment surface" of their respective peaks (par. 39). As fusion and welding may be used to adjoin the two peaks to the sheets, at least one layer of heat-sensitive material, which may be the sheet materials making up the layers or a separate material, is involved in the bonding.  Furthermore, as no particular degree of "heat sensitivity" is defined or claimed to qualify a material as "heat sensitive" any of the materials disclosed by Sharon and involved in a welding operation are susceptible to at least some level of heat and qualify as "heat-sensitive".  
In particular regard to claim 10, it is noted that Sharon demonstrates that the grid (26, 33) of longitudinal and transvers threads (34) connect to the skin layers (22, 24) both at regions where its threads intersect and regions where they do not (Figs. 2, 4, 5).   As Sharon teaches to use an adhesive, welding, or other joining methods for connecting together the layers, the intersecting threads are further connected (i.e. directly connected in a more permanent manner) to each other via the taught joining method (i.e. the "attachment agent") at the regions where the peaks are attached to the skin layers.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isofran, as applied above.
Regarding claim 2, the teachings of Isofran might be considered to differ from the current invention in that the distance between peaks relative to the lengths of the attachment surfaces is not explicitly disclosed. However, the cross section of the spacer sheet (10) shown in Figure 1 does demonstrate that the spacing between peaks (11) is similar in scale (i.e. between 1 to 1.5x) to that of the flat surfaces (i.e. "attachment surfaces") of the peaks (Fig. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Isofran's core to have the relative proportions shown in Figure 1, including making it such that the spaces between peaks, when measured in a first direction, are similar in size, including being 1 to 1.5x the size of the attachment surfaces, to the flat attachment surfaces on the peaks because Isofran depicts such an arrangement as appropriate.  Additionally, as no criticality has been established, the recited relative dimensions are a prima facie obvious selection of scale or dimension that does not define the claimed invention over the prior art.  See MPEP 2144.04. 


Regarding claim 10, Isofran's macroporous spacer sheet may be made up of a woven web of fibers that forms a grid of longitudinal threads and transverse threads  connected at their intersections (par. 23-30 ; Figs. 4, 5). 


Regarding claims 9, 11, 19, and 20, the teachings of Isofran differ from the current invention in that the "macropores" are not taught to have a nominal size in the recited range.  However, as no criticality has been established, the recited dimensions are prima facie obvious and do not define the claimed product over the prior art. See MPEP 2144.04.  In the case that the "macropores" are considered spaces between the threads of the spacer sheet, it is noted that although Isofran also does not teach a "density of threads", which is a difference from the claims, given that the "density of threads" is effectively an alternative way of describing the spacing (i.e. "pore size") between threads in the macroporous sheet, the selected "density of threads" is also a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art.  



Claims 2, 4, 5, 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swiszcz, as applied above.
Regarding claim 2, the teachings of Swiszcz might be considered to differ from the current invention in that the distance between peaks relative to the lengths of the attachment surfaces is not explicitly disclosed. However, spacing between peaks in the spacer sheet (168) shown in Figure 33 are similar in scale (i.e. substantially the same length and clearly between 1 to 1.5x) to that of the flat surfaces (i.e. "attachment surfaces") of the peaks (Figs. 33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Swiszcz's core to have the relative proportions shown in Figure 33, including making it such that the spaces between peaks, when measured in a first direction, are similar in size, including being roughly the same (and including between 1 and 1.5x) size of the attachment surfaces on the peaks because Swiszcz depicts such an arrangement as appropriate.  Additionally, as no criticality has been established, the recited relative dimensions are a prima facie obvious selection of scale or dimension that does not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claims 4 and 5, Swiszcz teaches that the peaks may be attached to their respective sheets along the attachment surfaces using an adhesive, heat welding, or ultrasonic welding, all of which are "attached using attachment agents" and the bonded regions of all of which are "distributed on the attachment surface" of their respective peaks (par. 119). As heat welding may be used to adjoin the two peaks to the sheets, at least one layer of heat-sensitive material, which may be the sheet materials or a separate material, is involved in the bonding.  Furthermore, as no particular degree of "heat sensitivity" is defined or claimed to qualify a material as "heat sensitive" any of the materials disclosed by Swiszcz and involved in a welding operation are susceptible to at least some level of heat and qualify as "heat-sensitive".  

Regarding claims 7 and 8, the teachings of Swiszcz may be considered to differ from the current invention in that the upper and lower face sheets (i.e. "shaping sheets") of the structures discussed above are not explicitly taught to comprise a web of nonwoven glass fibers connected to one another.  However, Swiszcz does teach making the upper and lower sheets of similar products from a non-woven fabric of heat-resistant fibers embedded in resin (par. 101).  Swiszcz further teaches that a product comprising a glass fiber mat has been found suitable for this purpose (par. 101).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the products discussed above to comprise upper and lower "shaping" sheets made from a nonwoven fabric of glass fibers embedded in resin (i.e. "a glass web comprising glass fibers connected to each other") because Swiszcz teaches that such a material is appropriate and even suitable for forming the upper and lower sheets of his composite panels.  
 
Regarding claims 9 and 19, the teachings of Swiszcz differ from the current invention in that the "macropores" are not taught to have a nominal size in the recited range.  However, as no criticality has been established, the recited dimensions are prima facie obvious and do not define the claimed product over the prior art. See MPEP 2144.04. 

Claims 5, 7-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon, as applied above.
Regarding claim 5, as discussed above, Sharon teaches that the peaks may be attached to their respective skin sheets via welding.  If the teachings of Sharon are considered to differ from the current invention in that a structure comprising identical corrugations with their peaks welded to the skin sheets at their attachment surfaces is not explicitly exemplified however, then it is noted that it would have been obvious to one of ordinary skill in the art to weld such a structure along the attachment surfaces because Sharon explicitly teaches doing so to be appropriate and useful for attaching together the layers of his product.  As noted above, as fusion and welding may be used to adjoin the two peaks to the sheets, at least one layer of heat-sensitive material, which may be the sheet materials making up the layers or a separate material, is involved in the bonding.  Furthermore, as no particular degree of "heat sensitivity" is defined or claimed to qualify a material as "heat sensitive" any of the materials disclosed by Sharon and involved in a welding operation are susceptible to at least some level of heat and qualify as "heat-sensitive".  

	Regarding claims 7 and 8, the teachings of Sharon differ from the current invention in that the skin sheets (i.e. "shaping sheets") are not explicitly taught to comprise a nonwoven material comprising a web of glass fibers connected to each other.  However, Sharon does teach that the skins may comprise a fiberglass-reinforced composite (par. 40, 41), which necessarily either comprises connected woven or nonwoven glass fibers.  Accordingly, it would have been obvious to one of ordinary skill in the art to use nonwoven webs of fiberglass-reinforced composites as Sharon's skin sheets (i.e. "shaping sheets") because Sharon teaches that fiberglass-reinforced composites are appropriate for the layers, because the web of fibers is necessarily either woven or nonwoven (i.e. which offers a very limited number of choices of fiber configuration), and because either of a woven or nonwoven web of glass fibers would be effective in reinforcing a composite skin material, as would be understood by one in Sharon's art.   

	Regarding claims 9, 11, 19, and 20, the teachings of Sharon differ from the current invention in that the sizes of the spaces (i.e. pores) between the threads making up the spacer sheet and the size of the openings (i.e. also pores) formed by the corrugations are not disclosed.  However, as no criticality has been established, the recited pore size is a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.  Additionally, given that the "density of threads" is effectively an alternative way of describing the spacing (i.e. "pore size") between threads in the macroporous sheet, the selected "density of threads" is also a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon, as applied above, and further in view of Holmes (US Pat. No. 3,960,236). 
Regarding claim 6, the teachings of Sharon differ from the current invention in that the peaks in the disclosed core are not taught to be attached to the skin layers (i.e. "shaping layers") by sewing.  However, Sharon does teach that the core can be mechanically attached to the skin layers (par. 39). Holmes teaches a similar sandwich panel with a corrugated core that is attached to the adjoining face sheets (i.e. "skin layers" or "shaping layers") by stitching (col. 2, ln. 65-col. 3, ln. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art to attach the peaks of Sharon's corrugated core to the skin layers at/along the designated "attachment surfaces" with stitching (i.e. the peaks are attached to their respective sheets by sewing) because Sharon teaches that the layers may be mechanically attached together and because Holmes teaches that stitching is an appropriate useful way of attaching together corrugated cores and face sheets (i.e. "shaping sheets").  

Claims 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon, as applied above, and further in view of Darfer (US Pat. No. 5,527,584). 
Regarding claims 9, 11, 19, and 20,  the teachings of Sharon differ from the current invention in that the sizes of the spaces (i.e. pores) between the threads making up the spacer sheet and "density of threads" are not disclosed.  However, Sharon's fibrous core is intended to support a composite sandwich panel (par. 16, 17, 37).  Darfer further teaches a composite sandwich panel comprising a fibrous core (col. 1, ln. 6-12; col. 2, ln. 10-37).  Darfer teaches that the particular weave pattern, filament size, and tow size, all of which effectively vary the spacing between and density of threads in the material, may be varied depending on the strength and weight of the required core structure (col. 2, ln. 44-46).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate weave pattern, filament size, and tow size for forming the fibrous core in Sharon's product, including selecting a weave and filament size such that the spaces between the threads range in nominal size from 2 to 40 mm and the density of threads falls in the range of 0.2 to 5 threads for centimeter, according to the desired and required strength and weight of the core.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon, as applied above, and further in view of Hudson (US PG Pub. No. 4,249,976).
	Regrading claim 18,  the teachings of Sharon differ from the current invention in that the peaks in his core are not taught to be bound to the skin sheets (i.e. "shaping sheets") with a thermoplastic binder.  However, Sharon does teach that an adhesive can be used to bond the layers together (par. 39). Hudson further teaches using a thermoplastic adhesive to firmly bond together the core and skin layers of a composite panel and teaches that the thermoplastic adhesive eliminates the need for extensive pre-fitting between contact surfaces and creates a strong adhesive bond (col. 2, ln. 32-44). Therefore, it would have been obvious to one of ordinary skill in the art to use a thermoplastic adhesive as the adhesive (i.e. "attachment agent") in Sharon's composite panel because Hudson teaches that thermoplastic adhesives are appropriate and useful for forming strong adhesive bonds in composite panels without the need for excessive pre-fitting.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784